Exhibit 10.7

2011 Long-Term Incentive Plan Equity Awards Summary of Terms

SUMMARY OF TERMS OF

2011 LONG-TERM INCENTIVE PLAN EQUITY AWARDS

Overview

In 2011, Long Term Incentive Awards will include Time-Based and
Performance-Based Restricted Stock Awards. Time-Based Restricted Stock vests
when the restriction period has lapsed. Performance-Based Restricted Stock is an
Award in which shares are earned only upon completion of a Performance Goal
within a defined Performance Period.

Eligible leadership employees below VP level will receive 100% of their grant in
Time-Based Restricted Stock, in which 1/3 of the shares will vest each year,
beginning one year from the grant date. Eligible leadership employees VP level
and above will receive Time-Based and Performance-Based Restricted Stock.

Time-Based and Performance-Based Restricted Stock is subject to a Restriction
Period in which shares cannot be transferred or sold until after the Vest Date.

The following chart details the percentage of awards to be distributed at each
level:

 

Level

   Time-Based
RSA %    Vesting      Performance-Based
RSA %   

Vesting

Executive

     25%       1/3 per year       75%   

3 year cliff

(if earned)

VP

     50%       1/3 per year       50%   

3 year cliff

(if earned)

Director

   100%       1/3 per year         0%    N/A

Time-Based and Performance-Based Award Determination

An initial number of shares are awarded to eligible leadership employees based
on guidelines for their level and their performance against strategic
objectives. The award is stated as a grant value. The number of shares
associated with this value is based on the 30 calendar day average market price.

Performance-Based Restricted Stock

Performance Goal and Period

The Performance Goal for the 2011 Annual Grants is based on Radiant Systems
cumulative Adjusted Operating Income for the Performance Period January 1, 2011
– December 31, 2012.

This is based on the three-year goal for cumulative Adjusted Operating Income
from January 1, 2010 – December 31, 2012 minus the Adjusted Operating Income
achieved for fiscal year 2010.

Adjusted Operating Income is defined as Operating Income per published financial
reports, excluding amortization, stock based compensation expense and investment
in new dining network pilot, but including small to moderate acquisitions (less
than $50 million).

A breakout of each year’s Operating Income goal is as follows:

 

     2010     2011     2012     Total     Remaining  

Budget

     [xxxxxx ]*      [xxxxxx ]*      [xxxxxx ]*      [xxxxxx ]*      [xxxxxx ]* 

Aspiration

     [xxxxxx ]*      [xxxxxx ]*      [xxxxxx ]*      [xxxxxx ]*      [xxxxxx ]* 

Actual

   $ 46,300        TBD        TBD      $ 46,300     

 

* Filed under an application for confidential treatment.



--------------------------------------------------------------------------------

Earning and Vesting

After the Performance Period ends, the Compensation Committee will determine the
percentage of goal achieved. This will occur prior to the second anniversary of
the grant (which is also known as the Determination date) and will result in
some or all of the shares being forfeited, or additional shares being granted
based on the attainment of the Performance Goal within the defined Performance
Period.

Based on the Earn Out Scale below, the percent of Award earned correlates to the
attainment of the Performance Goal within the defined Performance Period. If
less than 75% of budget is achieved, no shares will be earned and the award will
be forfeited. Starting at 75% of budget, earn out begins at 50% and is earned
linearly between each level of Performance Goal achieved, up to a maximum payout
of 125%.

Earn Out Scale

 

Goal = Cumulative Operating Income of [xxxxxx]*

% of Goal Achieved

  

Cumulative

Operating Income Achieved

  

% of Award Earned

<75% of Budget

   < [xxxxxx]*            0% 75% of Budget    [xxxxxx]*      50% Budget   
[xxxxxx]*    100% Aspiration    [xxxxxx]*    125%

 

* Filed under an application for confidential treatment.

Once shares have been earned, there is one more year of vesting. The shares will
vest on the third anniversary of the Award Date. Once vested, all restrictions
are lifted and the shares are released to the employees’ E*Trade account after
tax withholding requirements have been met.

For 2011 Performance-Based Awards, the schedule is as follows:

 

Grant Month/Year

   Performance Period
End Date   

Shares Earned

(Determination Date)

  

Shares Vest

3/2011

   12/31/2012   

Second Anniversary of

Award Date – 3/2013

  

Third Anniversary of

Award Date – 3/2014